Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 11, 2018

The Court of Appeals hereby passes the following order:

A18A0834. KYJUANE L. CHATMAN v. FRANK J. JORDAN, JR., JUDGE.

      In 2004, Kyjuane Chatman pled guilty to possession of marijuana, a jury found

him guilty of rape and other related charges, and the trial court imposed a total

sentence of life in prison. We affirmed Chatman’s judgment of conviction on appeal.

Chatman v. State, 283 Ga. App. 673 (642 SE2d 361) (2007).

      In 2017, Chatman attempted to file a petition for a writ of mandamus naming

a superior court judge as the defendant. The trial court denied filing of the petition

under OCGA § 9-15-2 (d), on the ground that it showed a complete absence of any

justiciable issue of law or fact. Chatman then filed a notice of appeal to the Supreme

Court, which transferred the appeal to this Court. We lack jurisdiction.

      While judgments and orders granting or refusing to grant mandamus relief

generally are directly appealable, see OCGA § 5-6-34 (a) (7), under the Prison

Litigation Reform Act of 1996, an appeal in a civil action filed by a prisoner must be

initiated by filing an application for discretionary review. See OCGA § 42-12-8;

Jones v. Townsend, 267 Ga. 489, 490 (480 SE2d 24) (1997). Because Chatman was

incarcerated at the time he attempted to file his petition, his failure to comply with the
discretionary review procedures deprives us of jurisdiction over this direct appeal,

which is hereby DISMISSED. See Jones, 267 Ga. at 490-491.


                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/11/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.